Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 23, 2022. Claims 1-8, 10-12, 15 and 27-40 are pending and currently examined. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(Previous Rejection – Withdrawn) Claim 31 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is withdrawn in view of the amendment filed on Feb. 23, 2022.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Previous Rejection – Withdrawn) Claims 1-8, 10-12, 15 and 27-40 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
(Previous Rejection – Withdrawn) Claim 1-8, 10-12, 15 and 27-40 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for encapsulation by VLPs of certain virus types for certain immunogenic components, does not reasonably provide enablement for VLPs of a generic virus to encapsulate a generic immunogenic component or degraded gelatins. 
The above rejections are withdrawn in view of the amendment filed on Feb. 23, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

(New Rejection – Necessitated by Amendment) Claims 1-8, 10-12, 15, 27-38 and 40   are rejected under 35 U.S.C. 103 as being unpatentable over Bhambhani et al. (US 2016/0228532 A1, published on Aug. 11, 2016, filed on Oct. 13, 2014 as PCT /US14/60222) in view Volkin et al. (US 6290967 B1, patented on Sept. 18, 2001).
These claims are drawn to a liquid composition comprising virus-like particles (VLPs), an immunogenic component and a stabilizing agent comprised of one or more gelatins degraded to an average molecular weight of about twenty kilodaltons or less. 
Bhambhani et al. teaches an invention relating to compositions and methods for stabilizing a dried vaccine formulations. See e.g. Abstract. Specifically, it teaches that the methods of the invention are applicable to virus-like particle (VLP) vaccines, such as vaccines selected from vaccines for Hepatitis B, Chikungunya and human papillomavirus. See e.g. PGPub [0027]. It teaches that an aqueous composition comprises a virus-like particle, a sugar, polymer, Surfactant, amino acid and a buffer (see e.g. PGPub [0036]), and that a polymer can be selected from the group consisting of gelatin, hydrolyzed gelatin, collagen, chondroitin sulfate, a sialated polysaccharide, water soluble polymers, polyvinyl pyrrolidone, actin, myosin, microtubules, dyncin, kinetin, bovine serum albumin, human serum albumin, lactalbumin hydrolysate, and combinations thereof; that polymer can be present at a concentration ranging from about 0.1 % to about 20% (w/ v); that, in one embodiment, the polymer is gelatin present al a concentration ranging from about 0.5% to about 5% (w/v) (see e.g. PGPub [0036]).  

Volkin et al. teaches vaccine stabilizers, vaccine formulations and lyophilized vaccines with enhanced thermostability. See e.g. Abstract. It teaches that chemical stabilizer known in the art comprises hydrolyzed gelatin, Medium O and sorbitol. See e.g. column 2, line 55-58. It teaches that partially hydrolyzed gelatin having an average molecular weight of about 3000 Da may be used in the vaccine formulations of the invention. See e.g. column 7, lines 46-50. It teaches that a 6-carbon polyhydric alcohol (e.g., sorbitol) and a disaccharide (e.g., sucrose) are added in substantially increasing amounts to generate a vaccine stabilizer for combination with bulk viral preparations to generate vaccine formulations for lyophilization which result in the before-mentioned increase in thermostability. See e.g. column 8, lines 41-48. It teaches that a vaccine stabilizer of the invention can comprise a 6-carbon polyhydric alcohol, including but not limited to sorbitol, mannitol and dulcitol, and a disaccharide, including but not limited to sucrose, lactose, maltose or trehalose. See e.g. column 9, line 55-65.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the hydrolyzed gelatin of Volkin (having an average molecular weight of about 3000 Da) into the studies of Bhambhani to replace the hydrolyzed gelatin used therein with undisclosed molecular weight. One would have 
Additionally, such a combination, or a substitution of one element for another known in the field to have the same function, is evidence that the claimed invention may be found obvious. See e.g., KSR International v. Teleflex Inc., 82 U.S.P.Q.2d 1385, at 1395. Therefore, the instant invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding claim 10, Bhambhani teaches sorbitol may be included in the formulations. See e.g. [0009].
Regarding claims 11 and 33, Bhambhani does not teach inclusion of aluminum component. Therefore, one of skill in the art would have found it obvious not to include an aluminum compound based on teachings of Bhambhani as one of possible options.
Regarding claim 12, Bhambhani teaches both hepatitis virus and HPV virus VLPs. It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine both VLPs in one formulation to evaluate possibility of a vaccine combination comprising both VLPs.
Regarding claim 15, Bhambhani teaches that polyethylene glycol may be included in the formulations among many others. See e.g. [0037].

(New Rejection – Necessitated by Amendment) Claims 1-8, 10-12, 15 and 27-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bhambhani et al. (US 2016/0228532 A1, published on Aug. 11, 2016, filed on Oct. 13, 2014 as PCT 
This rejection specifically addresses claim 39 which requires that the immunogenic component is a bacteria (bacterial antigen)1 selected from the group consisting of chlamydia, clostridium, diphtheria, meningococcal, streptococcal, staphylococcal, and pneumococcal.
Relevance of Bhambhani and Volkin is set forth above. However, they are silent on inclusion of a bacterial antigen in virus VLPs.
Zhu teaches that one way to enhance the immunogenicity of multi-epitope for vaccination purpose may be fusion to an innocuous but highly antigenic protein, such as the small envelope protein of hepatitis B virus (HBsAg). HBsAg has the capacity to self-assemble into empty virus-like particles (VLPs) and is used as vaccine against HBV infection worldwide. When administered either as VLPs or as DNA, HBsAg elicits enough powerful B-cell and cytotoxic T lymphocyte (CTL) responses (Roy et al. 2000; Schirmbeck and Reimann 2002) and thus has been used as vaccine delivery system to carry the pathogen (Netter et al. 2001; Vietheer et al. 2007; Kotiw et al. 2012) and tumor epitopes (Haigh et al. 2010; Báez-Astúa et al. 2005).  The authors assessed the HBsAg platform as a delivery system for MOMP multi-epitope of Chlamydia trachomatis serovar E. Their results showed the C-terminal fusion of MOMP multi-epitope to HBsAg capable of inducing specific protective immune response against genital chlamydial infection. See e.g. page 4108, left column, para 3.

It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to apply the stabilizing formulations suggested by the combined teachings of Bhambhani and Volkin to the HBV VLP-based Chlamydia construct to evaluate stabilizing effect of the formulations to the VLP construct. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant may consider changing “bacteria” to “a bacterial antigen” to correct a grammar issue (bacteria is plural form for bacterium) and to better reflect the claimed invention.